918 A.2d 271 (2007)
281 Conn. 919
INTERCITY DEVELOPMENT, LLC
v.
Joao ANDRADE et al.
No. 17849.
Supreme Court of Connecticut.
Decided February 28, 2007.
David P. Friedman and Marcy Tench Stovall, Bridgeport, in support of the cross petition.
The defendants' cross petition for certification for appeal from the Appellate Court, 96 Conn.App. 608, 901 A.2d 731 (2006), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the trial court acted within its discretion in permitting the complaint to be amended after trial?"
The Supreme Court docket number is SC 17849.